 FOOD & COMMERCIAL WORKERS LOCAL 88 (DIERBERG'S MARKETS)455United Food and Commercial Workers, Local UnionNo. 88andDierberg'sMarkets,Inc.andTheKroger CompanyandNational Super Markets,Inc.Cases 14-CB-6306, 14-CB-6316, and 14-CB-631831 January 1986DECISION AND ORDERBY MEMBERS DENNIS, JOHANSEN, ANDBABSON'dOn 16 May 1985 Administrative Law JudgeLowellGoerlich issued the attached decision.Charging Party Dierberg's Markets and the Gener-alCounsel each filed exceptions and supportingbriefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.copy was served by certified mail on the Respondent onthe same day. The first amended charge in Case 14-CB-6318 was filed on 25 February 1985 and a copy wasserved by certifiedmail onthe Respondent on the sameday.An order consolidating cases, consolidated complaint,and notice of hearing was issued on 28 February 1985. Inthe consolidated complaint it was charged that the Re-spondent had violated Section 8(b)(1)(A) and (3) andSection 8(d) of the National Labor Relations Act.The Respondent filed a timely answer denying that ithad engaged in the unfair labor practices alleged.This case came on for hearing in St. Louis, Missouri,on 21 March 1985. Each party was afforded a full oppor-tunity to be heard, to call,examine,and cross-examinewitnesses, to argue orally on the record, to submit pro-posed findings of fact and conclusions, and to file briefs.All briefs have been carefully considered.On the entire record in this case, and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACT, CONCLUSIONS, AND REASONSTHEREFOR1.THE BUSINESS OF THE EMPLOYING ENTERPRISESORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed, subject to the retention of jurisdiction asset forth in the recommended Order.'We find it unnecessary to pass on the judge's statement in part III ofhis decision that if the collective-bargammg agreement between the Re-spondent and the Charging Parties is construed in the manner urged bythe Respondent, the General Counsel's entire case collapses.Terry L.Potter,Esq.,for the General Counsel.EarlWilburn,Esq.,of St.Louis,Missouri,for the Re-spondent.Michael E. Keammerer, Esq.,andDiana Wieland,Esq.,ofSt.Louis,Missouri, for Dierberg'sMarkets, Inc.Anne E. Hamilton,Esq.,of St. Louis, Missouri,for Na-tional Super Markets, Inc.DECISIONSTATEMENT OF THE CASELOWELL GOERLICH,AdministrativeLaw Judge.Charges were filed against United Food and CommercialWorkers,Local Union No. 88 (the Respondent), byDierberg's Markets, Inc. (Dierberg) in Case 14-CB-6316;by the Kroger Company, (Kroger) in Case 14-CB-6316;and by National Super Markets, Inc. (National) in Case14-CB-6318. The original charge in Case 14-CB-6306was filed on 17 January 1985 and copy was served bycertifiedmail on the Respondent on the same day. Theoriginal charge in Case 14-CB--6316 was filed on 29 Jan-uary 1985 and a copy was served by certified mail onRespondent on the same day. The original charge inCase 14-C]B-6318 was filed on 1 February 1985 and aDierberg, Kroger, and National each is, and has beenat all material times, a corporation authorized to do busi-nessunder the laws of the State of Missouri. At all timesmaterial,Dierberg,Kroger, and National corporationswith offices and places of business in St. Louis, Missouri,each has been engaged in the retail sale of grocery andmeat goods and related products. During the 12-monthperiod ending 28 February 1985, Dierberg, Kroger, andNational, each in the course and conduct of its respectivebusiness operations described above, derived gross reve-nues in excess of $500,000 and purchased and received atitsrespectiveSt.Louis,Missouri facilities products,goods, and materials valuedin excessof $50,000 directlyfrom points outside the State of Missouri.Dierberg, Kroger, and National each is now, and hasbeen at all times material, an employer 'engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDThe Respondent is, and hasbeen at all material times,a labor organizationwithin themeaning ofSection 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESFirst:Dierberg, Kroger, and National each has the fol-lowing unit of employees,which units of employees con-stitute units appropriate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of theAct:All meat, fish, poultry, barbecue, cooked meat anddelicatessendepartment employees and clean-upemployees, including head meat cutters, journey-men, apprentices, and wrappers employed in self-278 NLRB No. 68 456DECISIONSOF NATIONALLABOR RELATIONS BOARDservice and service markets,EXCLUDING all em-ployees presently under contractwithother unionlocals and employees excludedby theNationalLaborRelations Act.At all times material,theRespondent has been thelawfully designated exclusive collective-bargaining repre-sentative of each of the respective units described aboveand, since about 30 July 1981,the Respondent has beenrecognized as such representative by each of Dierberg,Kroger, and National.Such recognition has been em-bodied in successive collective-bargaining agreements,the most recent of which are effective by their terms forthe period 30 July 1981 through 16 July 1986.At all times material,Respondent,by virtue of Section9(a) of the Act, has been,and is, the exclusive represent-ative of each respective unit described above for the, pur-poses of collective bargaining with the respect to rates ofpay,wages,hours of employment;and other terms andconditions of employment.About 30 July 1981, the Respondent entered into acollective-bargaining agreement with each of Dierberg,Kroger,and National relating to the wages, hours, andother terms and conditions of employment of the em-ployees of Dierberg,Kroger, and National in the respec-tive units described above, which agreements were toremain in effect until 16 July 1986, and thereafter year toyear,unless either party served a written notice on theother party of its desires to terminate or modify theagreements 60 days prior to the date.The parties stipulated that the "chain contract [abovereferred to] . . . was negotiated not by an association oranything, or individually but in, a group.With Kroger,National, Schnucks,Thor's perhaps and the contract wasnegotiated and only signed separately. . .the contractwas presented to Dierberg's, the same contract,and theysigned it.But they did not participate in the negotiation."Second:The questionof deferralto arbitration.The Re-spondent in its answer alleges:"Thatfor its furtheranswer to the Complaint issued herein and for its affirm-ative defenseLocal88 states that there is a dispute be-tween the parties as to the ability of employers to sched-ule work after 6 p.m. on Sunday and that there is a dis-pute as to the rate of pay for work performed after 6p.m., if so Local 88 stands ready to submit such disputesto arbitration and has so advised the Charging Party inthis regard."According to Victor Horn, Kroger's director of laborrelations,Kroger learned that one of its major competi-tors in the area, Shop n' Save, intended to extend itsstore hours on Sunday,23 December 1983. The Charg-ing Parties,who each operated a meat department, de-cided to likewise extend their hours on 23 December1983,which meant that meatcutters would be workingpast 6 p.m. on that day.Presumedly the following contractual provisions cov-ered this situation:"iEach of the Charging Parties' contracts with the Union contained thesame provisions.Article 10:Section II.A journeyman will be on duty from thetime the store is open for business, Monday throughSaturday,when products considered under the ju-risdiction of this Local Union within this Agree-ment are offered for sale, except for lunch hoursand breaks in markets where three (3) of less regu-lar employees are employed.On Sundays and holidays when products underthe jurisdiction of this Local Union are offered forsale, ajourneyman will be scheduled for eight (8)hours, provided the store is open for business atleast eight (8) hours. The journeyman meat cutterwill work the eight (8) hours prior to 6:00 p.m. Ad-ditional journeyman may be scheduled to work aminimumof four (4) hours.Article 12:Section 5.Payment for work performed on Sundayshall be compensated for at the rate of one and onehalf (1 1/2) times the employee's regular straighttime hourly rate of pay.Payment for work performed on Holidays listedin Section 1 of this Article shall be compensated forat the rate of one and one-half (1-1/2) times the em-ployees regular straight time hourly rate of pay, inaddition to any earned Holiday Pay.Section 6.Any work which is required on Sundaysand Holidays shall be voluntary and rotated withinthe appropriate classifications, except that employ-ees hired after July 30, 1981, may beassigned onthe basis of inverse seniority if there are not enoughqualified volunteers. If the Employer is unable toobtain the necessary employees, including referrals,to staff the operation on Sundays and holidays, theEmployer may obtain qualified help from whateversources are available.Section 7.There shall be no work on Easter Sunday,Thanksgiving Day and Christmas Day. No meat ormeat products covered by this Agreement shall beoffered for sale on these days.Section 8.There shall be no work after six o'clock(6:00) p.m., on Christmas Eve. No meat or meatproducts covered by this Agreement shall be of-fered for sale after six o'clock (6:00) p.m. on thatday.Work after six o'clock (6:00) p.m. on NewYear's Eve, for meat department employees, shallbe on a voluntarybasis.No employee shall suffer areduction in their regular weekly pay due to thisprovision.When it was learned that the Charging Parties intend-ed to employ meatcutters after 6 p.m. on Sunday, 23 De-cember 1984,discussionsoccurred in which the Uniontook the position that there was a contractual bar againstassigningwork to the meatcutters after 6 p.m. onSunday; however, the Union, nevertheless, offered toallowwork after 6 p.m. if the employees were paiddouble time for such work. The Employers asserted thatthe contract permitted work after 6 p.m. on Sunday and FOOD & COMMERCIAL WORKERS LOCAL88 (DIERBERG'SMARKETS)that the contractual rate was time and one half. There-upon the Union dispatched a mailgram dated 14 Decem-ber 1984 as follows:TO ALLMEMBERS OFUNITEDFOOD AND COMMER-CIAL WORKERS, LOCAL 88.DEAR BROTHERS AND SISTERS:AS YOU KNOW, OUR CURRENT LABOR AGREEMENTALLOWS FOR SUNDAY WORK ON A VOLUNTEERBASIS.AS YOU ALSO KNOW, OUR LABOR AGREEMENTPROVIDES THAT,IF THESTOREISOPEN FOR BUSI-NESS FOR AT LEAST 8 HOURS ON SUNDAY A JOUR-NEYMAN MEAT CUTTER WILLWORK 8 HOURS PRIORTO 6:00 PM AND THAT ADDITIONAL JOURNEYMENMAY BE SCHEDULED TO `YORK A MINIMUM OF 4HOURS.IN THE PAST NO MEAT CUTTERS WORKED PAST6:00 PM ON SUNDAY AND RECENTLY THE EMPLOY-ERS HAVE ADVISED THE UNION THAT THEY WISH TOEMPLOY MEAT CUTTERS BEYOUND 6:00 PM AND PAYTHE SAME WAGE RATE AS IS PAIDPRIOR TO 6:00 PM.I.E. TIME AND ONE HALF. THE UNIONRESPONSE HASBEEN THAT A HIGHER WAGE RATE SHOULD BE NE-GOTIATED IF JOURNEYMEN MEAT CUTTERS ARE TOWORK PAST 6:00 PM ON SUNDAY. YOUR OFFICERSHAVE DISCUSSED THIS WITH THE STEWARDS ANDTHE STEWARDS ARE IN AGREEMENT WITH THEUNION POSITION WITH REGARD TO THIS MATTER.THE EMPLOYERS HAVE NOW ADVISED THE UNIONTHAT IT IS THEIR INTENTION TO REQUEST JOURNEY-MEN MEAT CUTTERS TO WORK LATER THAN 6:00 PMON SUNDAY FOR THE RATE OF TIME AND ONE HALF,WITHOUT HAVING COME TO ANY AGREEMENT WITHTHE UNION CONCERNING A HIGHER WAGE RATE FORSUCH HOURS. IN VIEW OF THE EMPLOYERS' POSI-TION,WE URGE ALL JOURNEYMEN MEAT CUTTERSNOT TO VOLUNTEER FOR SUNDAY WORK BEYOND6:00 PM UNTIL THIS MATTER IS RESOLVED BETWEENTHE EMPLOYERS AND THE UNION.UNITED FOOD AND COMMERCIAL WORKERS,LOCAL 88, ROBERT GEIGLE. FINANCIAL SECRE-TARY-TREASURERThereafter a substantial number of meatcutters with-drew their offers to work past 6 p.m. on Sunday, 23 De-cember 1984. About 70 meatcutters worked. These wereissued a letter dated 22 January 1985 by the Union advis-ing them to appear before the executive board on 29 Jan-uary 1985. All were disciplined for working past 6 p.m.on Sunday, 23 December 1984.In the meantime on 21 December 1984 Kroger sent amailgram to the'Union as follows:THE KROGER COMPANYISHEREBYFILING AGRIEVANCE AGAINST LOCAL 88, ITS OFFICERS ANDAGENTS FOR THEIR INSTRUCTING THE KROGER COM-PANY JOURNEYMEN NOT TO WORK PAST 6:00 PM ONDECEMBER 23, 1984 AND BY THREATENING SAIDJOURNEYMEN WITH BOARD CHARGES. KROGER WILLFURTHER SEEK DAMAGES FOR ALL LOSTPROFITS457AND CUSTOMER GOOD WILL RESULTING FROMTHESE INSTRUCTIONS.IT IS KROGER'S POSITION THAT WE HAVE THERIGHT TO ASK FOR VOLUNTEERS AND FURTHER TOSCHEDULE IF NO VOLUNTEERS AS OUTLINED IN AR-TICLE 10 SECTION 11 AND FURTHER SUBSTANTIATEDIN ARTICLE 12 SECTION 8 WHICH HAS REFERENCETO 2 DAYS ONLY TO JOURNEYMEN NOT WORKINGPAST 6 PM' AND IN ADDITION TO THESE YOU AREALSO IN VIOLATION OF ARTICLE 7 OF NO STRIKE, NOLOCKOUT.WE WILL DEFEND OUR EMPLOYEES RIGHT ANDOBLIGATION TO WORK. ANY EMPLOYEE WITH QUES-TIONS, PLEASE CALL JOHN DOUGHERTY, OFFICE 344-1750, HOME 227-0964.According to Fred H. Martels, Dierberg's personneldirector, he advised the Union to file a grievance overthe matter.Third:The issue before me has been accurately definedin this dialogue appearing in the record:JUDGE GOERLICH: The Company wanted towork past 6 p.m.?MR. POTTER: (counsel for the General Counsel)Yes, your honor.JUDGE GOERLICH: And the Union didn't want towork past 6 p.m.?MR. POTTER: That's right. Or if they did, theywanted to negotiate a new wage rate.JUDGE GOERLICH: And that's all this case isabout?MR. POTTER: In a nut shell, yes.If, as contended by the Respondent, I should construesection 11 (quoted above) of the contract to bar the Em-ployers from working meatcutters after 6 'p.m. onSunday, the General Counsel's entire case will collapsebecause it is built on a finding that such section allowstheEmployers to work meatcutters after 6 p.m. onSunday. Thus, I am called on to interpret the terms andmeaning of the contracts between the Union and theCharging Parties.2 As I understand the law, under thecircumstances of this case it is for the arbitrator to makethis decision if it cannot be settled prior to arbitration as,provided in the contractual grievance procedure.a The2Apparently the General Counsel concedes this eventuality for hewrites in his brief,"The contract specifically covers the instant dispute."8Among other things, the grievance-arbitration procedure contains thefollowing provision:ARTICLE 6 GRIEVANCE AND ARBITRATIONSection I.If any differences, disputes or complaints arise over the in-terpretation or application of the contends of this Agreement, thereshall be an earnest effort on the part of the parties to settle suchpromptly through the following steps-Section4.The Employer shall have the right to call a conferencewith officials of the Union for the purpose of discussing his griev-ances, criticisms, or other problems.Although it appears that the grievance-arbitration provisions of thecontract adequately cover the instant dispute, if there is any doubt in thisrespect such resolution is in the primary jurisdiction of the arbitrator.Moreover, the Charging Parties ought not to be held to complain be-cause one of them invoked the grievance procedure and another urgedthe Union to file a grievance. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDdispute here is essentially one over the terms and mean-ing of the contract between the Respondents and theCharging Parties. The Respondents' defense of deferralto arbitration is well taken and because the matter beforeme is a proper subject for the grievance-arbitration pro-cedure, I find that it will best effectuate the purposes andpolicies of the Act to defer this case to arbitral forum.United Food Services,273 NLRB 164 (1985);Collyer Insu-latedWire,192NLRB 837 (1971);United TechnologiesCorp.,268 NLRB 557 (1984);Postal Service,273 NLRB1746 (1985).4CONCLUSIONS OF LAW1.The Charging Parties are employers engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act, and it will effectuate the purposes of theAct for jurisdiction to be executed herein.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The issues raised in the complaint should be de-ferred to the grievance-arbitration provisions of the col-lective-bargainingagreementsbetween the Charging Par-tiesand the Respondent Local.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed5ORDERThe complaint is dismissed, provided thatJurisdiction over this proceeding is retained for thelimited purpose of entertaining an appropriate and timelymotion for further consideration upon a proper showingthat either (1) the dispute has not, with reasonablepromptness after the issuance of this decision, been re-solved by amicable settlement in the grievance procedureor submitted promptly to arbitration, or (2) the grievanceor arbitration procedures have not been fair and regularor have reached a result which is repugnant to the Act.5 If no exceptionsare filed as provided by Sec. 102.46 of theBoard'sRules and Regulations, the findings,conclusions,and recommendedOrder shall,as providedin Sec.102.48 of the Rules, be adopted by the4As inPostal Service,supra, at 1746:"The contract and its meaning inBoard and all objections to them shall be deemed waived for all put-present circumstances he at the heart of this dispute."poses